1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                ***

6     THOMAS HARSH,                                    Case No. 2:17-cv-02069-MMD-NJK

7                                      Petitioner,                    ORDER
             v.
8
      JO GENTRY, et al.,
9
                                   Respondents.
10

11          Good cause appearing, Respondents’ third unopposed Motion for Extension of

12   Time (ECF No. 55) is granted in part and denied in part. Respondents have until

13   November 25, 2019, to file an answer to the surviving claims of the Second Amended

14   Petition (ECF No. 22).

15          Given the age of this case, the Court directs counsel for both parties to prioritize

16   the briefing in this case over later-filed matters. Further extensions of time are not likely

17   to be granted absent compelling circumstances and a strong showing of good

18   cause why the briefing could not be completed within the extended time allowed

19   despite the exercise of due diligence.

20          DATED THIS 3rd day of October 2019.

21

22                                             MIRANDA M. DU
                                               CHIEF UNITED STATES DISTRICT JUDGE
23

24

25

26

27

28
